IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON




JOE WICKERSHAM and                                                                  )
CARTER WICKERSHAM,                                                                  )   No. 77651-7-I

                           Appellants,                                              )   DIVISION ONE

             v.
                                                                                    )   UNPUBLISHED OPINION
STATE OF WASHINGTON,                                                                )
WENDY WILLETTE,                                                                     )
                                                                                    )
                           Respondents,                                             )
                                                                                    )
KING COUNTY and                                                                     )
ROBERT NISHIMURA,                                                                   )
                                                                                    )
                           Defendants.                                              )   FILED: October 14,   2019


_________________________________________________________________________________   )
              LEACH, J.          —      Joe and Carter Wickersham appeal the trial court’s summary

judgment dismissal of their lawsuit against Department of Fish and Wildlife officer

Wendy Willette and the State of Washington. Because the Wickershams do not

establish issues of material fact about any of their claims, we affirm.

                                                                          FACTS

             Viewing the record in the light most favorable to the Wickershams, it

establishes the following facts.1



             1   The trial court did not make any findings of fact or conclusions of law.
No. 77651-7-I I 2



       In August 2010, Joe Wickersham lived in his house on Lake Desire with

his 16-year-old son, Carter Wickersham. Joe is legally blind and has “just a very

limited peripheral vision [in his] left eye, which is quite blurry.”

       On August 14, 2010, Wendy Willette, a detective with the Washington

Department of Fish and Wildlife (DFW), was on general patrol near Renton,

Washington, wearing her class B duty uniform. From the public access area of

Lake Desire, she saw a woman fishing from a dock across the lake. She wanted

to check on this person’s fishing license. So she drove around the lake to the

driveway she estimated would give her access to the dock. There were no cars

in the driveway, and Willette parked about halfway down to the lake.

       At this time, Joe was home alone, sunning himself on an upstairs deck.

As he heard a car drive down his neighbor’s driveway, his phone rang. His friend

James E. Ranelli had called. They spoke for several minutes.

       Willette got out of her parked car and walked until she could see the lake

and the dock. She did not see anyone on the dock. But she did see a fishing

pole. Willette did not talk to anyone in the house served by the driveway.

       As Willette walked toward the dock, she saw a house that she associated

with the dock, the Wickersham house. She walked to the back of this house,

climbed stairs for two levels of the deck, and knocked on the back door. She



                                           -2-
No.77651-7-1/3



then walked down a level and “yelled as loudly as [she] could at the top window,

‘Hello! Police! Pay Attention!”

        Joe was still on the phone with Ranelli when he heard Willette “start

screaming           .       .   .   .   Then [his] dog [Maggie] started barking, probably one second

later.” Willette screamed, “[G]et the fuck out here now!” Joe states that Maggie

“never growled during this whole time, and was just a normal barking dog.”

        While Joe heard his dog barking, his impaired vision prevented him from

seeing any interaction between Willette and Maggie. Willette described it this

way:

        Seconds later, a very large Doberman Pinscher [wearing a shock
        collar] rounded the right corner of the house [from the front], at the
        top level and came down the deck stairs         and was running for
                                                                          .       .       .


        me. It was growling, and it was snarling.      And I had time to yell
                                                                      .       .       .


        out, “You better secure your”—and I couldn’t get the last word out
        before the dog was lunging at me to attack me.
        According to Joe, during this time, Willette’s “[e]very other word was the F

word.” She yelled, “Get your F’ing ass—get the F out here; get your F’ing ass

out here.   .   .       .       if you don’t get your F’ing ass out here, I’m going to shoot your F’ing

dog.”

        Willette had a Clock 45 semi-automatic pistol. When the dog was “2 feet

at the most” from her, she fired at it. Joe heard a “pop, pop, pop” sound.” He

told Ranelli, “[O]h, my God, she’s shot Maggie.” The dog ran “back up to the

front of the house, around the right-hand side.” Willette “walked up the side of
                                                             -3-
No. 77651-7-1/4



the house on the right-hand side.” She held her pistol out but pointed down

because she “didn’t know if the dog was going to continue to attempt to attack.”

       Joe walked downstairs, carrying a cordless phone. When he opened the

door, Willette had her gun pointed at him. She told Joe to “drop it.” He asked

her if she was law enforcement. She said yes, and he dropped the phone on his

foot. Willette said, “[G]et out here. Get out here. Sit down, sit down right there.”

Joe also heard a voice on Willette’s radio say, “[C]anine down and one in

custody.” Joe asked if he was in custody. Willette told the dispatcher he was

not. Joe sat down, and Willette put her gun away.

       Willette screamed about a woman fishing on his dock. Joe replied that no

one had been fishing from the dock and that she could go in his house and look

for the person. She chose not to go in the house. During this time, the dog was

inside bleeding. Willette said, “[Y]ou need to take care of your dog. Your dog is

going to die.” Joe told her he was blind and he could not see where the dog was

shot. He also suggested calling for help and offered to go inside and get the

phone. Willette would not let him. She asked if he had been drinking, and he

said no.

       Willette said she shot Maggie twice. Joe heard three shots. He claims

that “[s]he demanded if [he] didn’t agree that she shot twice     .   .   .   that she was

going to take [him] to jail for obstruction.” Joe refused to sign a statement.

                                        -4-
No. 77651-7-I /5



Willette also said she “wasn’t standing outside in over 90-degree heat to take

[Joe’s] shit, and if he was going to continue to hinder [her], then he was going to

go to jail for obstruction.” She admits that she used the words “shit” and “fuck” at

this point when speaking to Joe.

      Joe heard Carter returning, followed by King County Sheriff Deputy Robert

Nishimura. Nishimura had responded to the dispatcher’s call for backup. A state

patrol trooper also arrived but did not go to the house. Instead, he made sure

“everybody was under control at that point.”

      Carter “went into the house.   .   .   got some towels.   .   .   corralled Maggie and

started cleaning up some of the blood.” At the same time, Willette walked back

to her truck and drove it closer to Joe’s house.           She took photographs of

Maggie’s injuries and the blood on the floor.          As Willette took photographs,

Nishimura talked to Joe.

      The incident ended with Nishimura giving Carter directions to a veterinary

hospital. Willette told Joe and Carter she would meet them there. Willette and

Nishimura drove to the hospital but did not see Joe or Carter.                   Carter took

Maggie to a different vet, who discharged the dog the same day after treating her

wounds.




                                             -5-
No. 77651-7-I I 6



                                        Procedure

       In August 2013, the Wickershams sued Willette, the State of Washington,

Nishimura, and King County in King County Superior Court.              They asserted

claims for trespass,       conversion     of chattels,   assault,   false arrest and

imprisonment, outrage, negligent infliction of emotional distress, negligence,

negligent training and supervision of Willett, and violation of their civil rights

under 42 U.S.C.     § 1983. King County and Nishimura removed the case to
federal court.

       The federal district court dismissed the claims of false imprisonment and

false arrest with prejudice as barred by the statute of limitations. The court also

dismissed the claims against Nishimura and King County.2 And it dismissed on

summary judgment the Wickershams’ federal claim under                § 1983 because
qualified immunity shielded Willette.         It declined to exercise supplemental

jurisdiction over the remaining claims and remanded them to state court. The

Ninth Circuit affirmed the district court’s ruling.

       On remand, the superior court dismissed the Wickershams’ remaining

claims on summary judgment. The Wickershams appeal.




       2Wickersham v. Washington, No. C13-01778-JCC (W.D. Wash. Jan. 15,
2015) (court order).
                                   -6-
No. 77651-7-I /7



                            STANDARD OF REVIEW

       This court reviews an order on summary judgment de novo.3 We consider

all facts and reasonable inferences in the light most favorable to the nonmoving

party.4 But conclusory facts presented by the nonmoving party will not defeat

summary judgment.5 Summary judgment by the trial court is proper if the record

shows no genuine issue of material fact and the moving party is entitled

judgment as a matter of law.6

                                       ANALYSIS

      As a preliminary matter, the State claims,

      The Ninth Circuit’s holding that the Wickershams “failed to show
      that Officer Willette was acting outside the scope of her authority
      under RCW 77.12.154 when she entered the property but did not
      see a woman fishing” is the law of the case. It must be followed for
      the remainder of the litigation.”
       But the State cites no authority supporting its assertion that a federal

appellate court holding on an issue distinct from the issues before a state court




       ~ Sabey v. Howard Johnson & Co., 101 Wash. App. 575, 581-82, 5 P.3d 730
(2000).
       ~ Sabey, 101 Wash. App. at 582.
       ~ Grimwood v. Univ. of Puget Sound, Inc., 110 Wash. 2d 355, 359-60, 753
P.2d 517 (1988) (citing Am. Linen Supply Co. v. Nursing Home Bldg. Corp., 15
Wash. App. 757, 767, 551 P.2d 1038 (1976)), abrogated on other grounds by
Mikkelsen v. Pub. Util. District No. 1 of Kittitas County, 189 Wash. 2d 516, 528, 532,
404 P.3d 464 (2017).
       6 CR 56(c); Sabey, 101 Wash. App. at 581-82.

                                          -7-
No. 77651-7-I I 8



controls the state court issues.7 The Ninth Circuit did not decide whether, as a

matter of law, Willette did not trespass, convert chattels, act outrageously or

negligently, or negligently inflict emotional damages.           So the Ninth Circuit’s

decision does not control these issues.

               The Wickershams challenge the trial court’s dismissal of the remanded

state law claims against Willette and the State on summary judgment.              They

claim to have shown issues of material fact about whether Willette trespassed or

committed outrage, negligence, negligent infliction of emotional distress, or

conversion. We disagree.

                                            Trespass

               The Wickershams assert that the record shows a genuine issue of

material fact about whether Willette committed trespass.

               RCW 77.12.154 gives DEW officers the authority to “enter upon any

land   .   .   .   and remain there while performing their duties without liability for

trespass.”




       ~ Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d
549 (1992) (declining to consider arguments unsupported by citation to
authority). The case the State cites involves the law of the case doctrine as it
applies between Washington Courts of Appeals, not between federal and state
courts. Roberson v. Perez, 156 Wash. 2d 33, 41, 44, 123 P.3d 844 (2005).
                                      -8-
No. 77651-7-I /9



       The Wickershams assert that Willette did not have authority to enter upon

the Wickershams’ land. But Willette’s described activities fall within the duties of

a DFW officer.

       While on patrol, Willette “check[s] access areas to make sure that

everyone has their vehicle-use permit; to make sure that if there’s someone

boating, they have all their required equipment; if someone is fishing, they have

the licenses they’re required to have.” Willette also checks catch to determine if

a person has caught too many fish or violated gear regulations.

       After seeing a woman fishing from the dock, Willette attempted to contact

her to check her license and follow up on catch and gear limitations. So she

drove around to the other side of the lake. She had noted a Livingston-style boat

upside down on the shore near the dock. She saw the same boat when she

arrived at the dock.

       Willette went up to the house she associated with the dock to continue

investigating after she saw a fishing pole on the dock but no person.          She

knocked on windows and yelled in her attempt to contact someone to ask about

the woman on the dock. When Maggie ran around the corner and leaped at her,

Willette shot the dog, as she says she was trained to do when she perceived a

threat to her life. She also contacted dispatch because she had discharged her



                                        -9-
No. 77651-7-I /10



weapon. She kept her gun out because she was concerned Maggie might attack

her again.

       The Wickershams provide no evidence that supports their claim that

Willette was not acting within the scope of her duties as a DFW officer. Instead,

they provide conclusory statements to the effect that “Agent Willette pretty much

went out on a wild goose chase” and assert facts unsupported by the record.8

But they cannot rely on conclusory statements to defeat a summary judgment

motion.

      The Wickershams contend that RCW 77.15.080 defines the scope of a

DEW officer’s authority.      RCW 77.15.080 authorizes DFW officers to stop a

person and conduct an inspection if they have “articulable facts that a person is

engaged in fishing.” When Willette reached the dock, she saw no one fishing.

So the Wickershams contend she could take no further action and had to leave.

Because she continued her investigation, they claim she acted outside her

authority as a WSF officer.

      The Wickershams’ argument ignores the statute which defines the general

authority of a DEW officer, RCW 77.15.075(1): “Fish and wildlife officers shall

have and exercise, throughout the state, such police powers and duties as are




      8   For example, “Agent Willette wrongly identified the property.”
                                        -10-
No. 77651-7-I /11



vested in sheriffs and peace officers generally.     Fish and wildlife officers are

general authority Washington peace officers.”

       Willette decided to investigate whether a person she saw fishing had the

required license. This certainly falls within the general duty of a Washington

peace officer.      So RCW 77.12.154 authorized both her entry onto the

Wickersham property and her effort to contact someone at the Wickersham

house. The Wickershams did not create an issue of material fact about their

trespass claim.

                                      Outrage

       The Wickershams also claim that the record shows a genuine issue of

material fact about their outrage claim.

      To establish the tort of outrage or intentional infliction of emotion distress,

a plaintiff must show (1) that the defendant’s conduct was extreme and

outrageous, (2) that she intentionally or recklessly inflicted emotional distress,

and (3) that the plaintiff actually experienced severe emotional distress.9 To be

extreme and outrageous, conduct must go ‘beyond all possible bounds of

decency, and fisi regarded as atrocious, and utterly intolerable in a civilized

community.”1° In ruling on a motion for summary judgment, the trial court must

      ~ Rice v. Janovich, 109 Wash. 2d 48, 61, 742 P.2d 1230 (1987) (citing
RESTATEMENT (SECOND) OF TORTS § 46 (AM. LAW INST. 1965); Grimsby v. Samson,
85 Wash. 2d 52, 57-58, 530 P.2d 291 (1975)).
      10 Grimsby, 85 Wash. 2d at 59 (quoting RESTATEMENT § 46 cmt. d).

                                     —11—
No. 77651-7-1/12



make a threshold determination on whether reasonable minds could differ on

whether the conduct was sufficiently extreme and outrageous to result in

liability.11

         The Wickershams provided no evidence to support their assertion that

Willette’s conduct was outrageous under the circumstances or that she

intentionally or willfully provoked emotional distress in Joe.

         Willette approached the rear of the Wickershams’ house, knocked on the

windows, and called out. Her conduct during her effort to contact someone at the

house may have been quite unprofessional, but it did not go “beyond all possible

bounds of decency,” nor could it be “regarded as atrocious, and utterly

intolerable in a civilized community.”12 Even if she was as profane and rude as

the Wickershams described and even if Joe did not utter a single profanity

throughout the interaction, the Wickershams cite no authority showing profanity

alone is sufficient to support a cause of action for outrage.13

        The Wickershams also ask the court to consider the shooting of Maggie

and Willette pointing her gun at Joe as outrageous, but they provide no evidence

to counter Willette’s contention that she shot the dog because she feared she

was being attacked or her contention that she kept her gun out because she

        11 Robel v. Roundup Corp., 148 Wash. 2d 35, 51, 59 P.3d 611(2002).
        12 Grimsby, 85 Wash. 2d at 59 (quoting RESTATEMENT § 46 cmt. d).
        Where no authority is cited, this court will assume the party has found
        13
none. Cowiche Canyon Conservancy, 118 Wash. 2d at 809.
                                     -12-
No. 77651-7-I /13



feared another attack. And the Wickershams provide no evidence to suggest

Willette continued to point her gun at Joe after she established he presented no

threat.

          We conclude that the Wickershams do not establish an issue of material

fact on their outrage claim.

                  Negligence and Negligent Infliction of Emotional Distress

          The Wickershams also claim that the record shows a genuine issue of

material fact about whether Willette was negligent or negligently inflicted

emotional distress on Joe.

          The analysis of any negligence claim, including negligent infliction of

emotional distress, begins with the threshold determination of whether the

defendant owed the plaintiff a duty of care.14          In this case, this court must

examine the Wickershams’ claims in the context of the public duty doctrine,

which affects a public official’s liability for alleged negligent conduct.15       This

doctrine requires that a plaintiff establish the public official, acting in her capacity

as an officer, breached a duty owed to the plaintiff and not merely the public at

large.16 The doctrine has four exceptions that allow for liability, including the

‘special relationship” exception     17


          14 Taylor v. Stevens County, 111 Wash. 2d 159, 163, 759 P.2d 447 (1988).
          15   Cummins v. Lewis County, 156 Wash. 2d 844, 852, 133 P.3d 458 (2006).
          16   Donohoe v. State, 135 Wash. App. 824, 834, 142 P.3d 654 (2006).
          17   Cummins, 156 Wash. 2d at 852.
                                            -13-
No. 77651-7-I /14



       The Wickershams claim that the special relationship” exception applies

here. A “special relationship” exists if

       ‘(1) there is direct contact or privity between the public official and
       the injured plaintiff which sets the latter apart from the general
       public, and (2) there are express assurances given by a public
       official, which (3) give[] rise to justifiable reliance on the part of the
       plaintiff.”[18]
Contact alone does not support a special relationship.19 Unless the facts support

all three prongs, the public duty doctrine applies and the alleged claim fails.2°

       The Wickershams do not present evidence that Willette gave them

assurance or that they relied on any assurance from her. So the Wickershams

do not establish an exception to the public duty doctrine.

      The Wickershams claim that Garnett v. City of Bellevue2’ supports their

claim. In that case, a police officer’s direct verbal abuse and threats fell under

the “special relationship exception.”22     But in a later case, Keates v. City of

Vancouver,23 the court distinguished its application of the “special relationship”

test from the analysis in Garnett and held explicitly that all three prongs of the


       18  Donohoe, 135 Wash. App. at 835 (alteration in original) (quoting Beal v.
City of Seattle, 134 Wash. 2d 769, 785, 954 P.2d 237 (1998)).
        19 Keates v. City of Vancouver, 73 Wash. App. 257, 269-70, 869 P.2d 88
(1994).
       20 Pettis v. State, 98 Wash. App. 553, 563-64, 990 P.2d 453 (1999); Keates,
73 Wash. App. at 270.
       21 59 Wash. App. 281, 796 P.2d 782 (1990).
       22 Garnett, 59 Wash. App. at 286-87.
       23 73 Wash. App. 257, 270, 869 P.2d 88 (1994).

                                        -14-
No. 77651-7-I / 15



test must be met for the exception to the special duty doctrine to apply.24 This

result follows the Washington Supreme Court’s decisions holding that a plaintiff

must satisfy all three prongs of the test to show a “special relationship” exception

to the public duty doctrine exists.25

       The Wickershams also assert Willette had a “duty to act reasonably and

carefully,” relying on Brutsche v. City of Kent26 and State v. Seagull.27 But these

cases address trespass, not negligence, and do not aid the Wickershams.

       Because the Wickershams do not establish an exception to the public duty

doctrine, they do not show the existence of any issue of material fact about

whether Willette owed them a duty of care supporting their negligence or

negligent infliction of emotional distress claims.




       24  Keates, 73 Wash. App. at 270. The Keates court first stated, in reference
to Garnett, “We need not decide whether the court correctly decided to abrogate
sovereign immunity without satisfaction of all three prongs of the test.” Keates,
73 Wash. App. at 270. It then held, “In the context of the public duty doctrine, a
‘special relationship’ does not give rise to a duty unless the plaintiff satisfies the
traditional 3-pronged ‘special relationship’ test.” Keates, 73 Wash. App. at 270.
The court also distinguished Garnett from Dever v. Fowler, 63 Wash. App. 35, 46,
816 P.2d 1237 (1991) on the same basis. Keates, 73 Wash. App. at 270.
        25 See e.g., Cummins, 156 Wash. 2d at 848 (refusing to find a “special
relationship” between a medical dispatcher and a 911 caller when the dispatcher
did not provide explicit assurance that she would send medical aid to the caller’s
address).
        26 164Wn. 2d 664, 673, 193 P.3d 110 (2008).
        27 95 Wash. 2d 898, 902, 632 P.2d 44 (1981).

                                         -15-
No. 77651-7-I /16



                               Conversion of Chattels

       The Wickershams assert that Willette committed conversion of chattels

when she shot Maggie.

       To establish a claim for conversion, a plaintiff must prove that the

defendant willfully interfered with a chattel without lawful justification and

deprived the plaintiff of possession of the chattel.28

       The Wickershams do not establish that any defendant deprived them of

possession of Maggie.      They assert that she died as a result of the injuries

inflicted by Willette. The record does not support this assertion. The veterinarian

discharged Maggie the same day she treated Maggie’s wounds.                    The

veterinarian’s report states that “[rjecovery was uneventful.”     Maggie died in

October. Between the shooting and her death, the Wickershams left town for

several weeks.      They did not obtain a necropsy.      So the record contains no

evidence of her cause of death.

      The Wickershams did not show any issue of material fact about their

conversion claim.

                                   CONCLUSION

      We affirm. The record shows no genuine issue of material fact about the

Wickershams’ trespass or the tort of outrage claims. The “special relationship”

      28 Olin v. Goehler, 39 Wash. App. 688, 693, 694 P.2d 1129 (1985) (citing
Judkins v. Sadler-MacNeil, 61 Wash. 2d 1, 3, 376 P.2d 837 (1962)).
                                     -16-
No. 77651-7-I I 17



exception to the public service doctrine does not apply to Willette’s challenged

acts or omissions. So the Wickershams do not establish an issue of material fact

about any duty Willette owed them to support their negligence and negligent

infliction of emotional distress claims.   Finally, they did not provide evidence

showing that Willette deprived them of possession of their dog. So they do not

raise an issue of material fact about their conversion claim. In sum, they do not

establish that the trial court erred when it dismissed their claims on summary

judgment.


                                                                      p
WE CONCUR:




                                       -17-